Per Curiam.
These two cases were tried together and are contained in the same record. The plaintiffs each have a judgment for damages resulting from a blast of dynamite discharged by defendant’s servant. The only ground of appeal is refusal of the court to direct for defendant.
The facts are that defendant drilled two holes in a rock quarry forty-one and forty-three feet deep, respectively, and put in four hundred and fifty pounds of dynamite, and caused it to be discharged, with the result that a vibration or concussion was produced which damaged each of plaintiffs’ dwelling-houses. The defence is that blasting is lawful, and was carefully done. But the difficulty with defendant’s objection is that there'was proof, although denied by defendant, that the servant found that an unusual quantity of dynamite was required, and thought there must be a crevice in the rock, but that he kept on putting powder in the hole and did not know how much he put in, and testified, “then I took a chance on it.” That the blast was unusual is manifested by its effect, for the blasting had been going on for some time without such serious results. The defendant’s witness admitted that there "was a crevice in the rock, but that he did not observe it until after the blast.
We think there was enough evidence on the question of negligence to go to a jury, and the court sitting as-a jury having found there was negligence, we cannot reverse on its weight. The judgments will be affirmed, with costs, in each case.